EXHIBIT 10.2

 

ASSIGNMENT OF LICENSE AGREEMENT

 

This Assignment of License Agreement (this “Assignment Agreement”) is entered
into as of September 6, 2017 (the “Effective Date”), by and between PalliaTech,
Inc., a Delaware corporation, and PhytaTech CO, LLC (collectively referred to
herein as the “Assignor”), and EVIO, Inc., a Colorado corporation (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in that certain Transfer Agreement, dated as of the
date hereof (as it may be amended in accordance with its terms, the “Transfer
Agreement”), by and between the Assignor and the Assignee. The Assignor and the
Assignee are sometimes referred to individually in this Assignment Agreement as
a “party” and collectively as the “parties”.

 

WHEREAS, the Assignor wishes to transfer and assign to the Assignee all of the
Assignor’s rights and interests in and to, and its obligations under, that
certain License Agreement dated May 17, 2016 by and among CannaSys, Inc., a
Colorado corporation (the “Licensor”) and the Assignor (the “License
Agreement”), and the Assignee wishes to be the assignee and transferee of such
rights, interests and obligations;

 

WHEREAS, pursuant to Section 12.2 of the License Agreement, the Assignor may
assign all of its rights, interests or obligations under the License Agreement
upon a merger, consolidation or a transfer of all or substantially all of the
assets of a transferee; and

 

WHEREAS, on August 31, 2017, pursuant to Section 12.2 of the License Agreement,
notice of the assignment has been given to the Licensor.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. Assignment and Assumption. The Assignor hereby transfers and assigns to the
Assignee, and the Assignee hereby acquires from the Assignor, all of the
Assignor’s rights and interests in and to the License Agreement, of whatever
kind or nature, and the Assignee hereby assumes and agrees to perform all
obligations, duties, liabilities and commitments of the Assignor under the
License Agreement, of whatever kind or nature.

 

2. Effectiveness. This Assignment Agreement shall be effective as of the
Effective Date.

 

3. Governing Law; Binding Effect. This Assignment Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado applicable to
contracts made and performed in such state without giving effect to the choice
of law principles of such state that would require or permit the application of
the laws of another jurisdiction.

 

4. Counterparts. This Assignment Agreement may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed to
be an original copy of this Assignment Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Delivery of
such counterparts by facsimile or electronic mail (in PDF or .jpg format) shall
be deemed as effective as manual delivery.

 



  1

   



 

IN WITNESS WHEREOF, the Assignee and the Assignor have executed this Assignment
Agreement as of the date first set forth above.

 

 



  ASSIGNOR:

 

 

 

 

PalliaTech, Inc.

 

        By: /s/ Joseph F. Lusardi

 

 

Joseph F. Lusardi, Authorized Signatory        

 

PhytaTech CO, LLC

 

 

 

 

 

 

By:

/s/ Robert Howland

 

 

 

Robert Howland, Authorized Signatory

 

       

 

ASSIGNEE:

 

 

 

 

EVIO, INC.

 

 

 

 

 

 

By:

/s/ William Waldrop

 

 

 

William Waldrop, Authorized Signatory

 



 

 

 



2



 